Wasner, Judge,
delivered the opinion of the court.
The record in this case shows no final judgment in the court, below. The plaintiff, under certain rulings of-the court, took a nonsuit with leave to move to set the same aside, and the only *542entry of judgment is : “Therefore it is considered by the court that the said defendant have and recover of - the said plaintiff its costs in this behalf expended, .-and that- execution issue therefor.” This is .simply a judgment for-costs,- and: w-ill-.not -support an appeal or writ of.error. (Bogges v. Cox, ante, 278.)
Lét-the writ he dismissed.
The other judges concur.-